Citation Nr: 0505377	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  94-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
left tibia fracture, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
nasal septum resection, with recurrent sinusitis.

4.  Entitlement to a compensable rating for postoperative 
residuals of a hemorrhoidectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973 and from March 1973 to April 1977.  

This case was previously before the Board in July 1996 and 
March 2000, and was remanded each time for additional 
development.  The case was most recently certified to the 
Board by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In a statement received in August 1999, the veteran raised 
the issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD), hiatal hernia, 
diverticulum of the esophagus, and hepatitis C.  In April 
2000, the RO received another statement in which the veteran 
requested service connection for exposure to Agent Orange and 
specifically noted hair loss, rashes, and sterility as 
residuals.  These issues are not developed or certified for 
appellate review.  Hence, they are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2004).  These provisions specifically 
require that VA notify the claimant of the evidence not of 
record that is necessary to substantiate the claim, provide 
notice of the specific portion of the evidence that VA will 
seek to provide, and provide notice of the specific portion 
of the evidence that the claimant is expected to provide.  
Unfortunately, the record reveals that the veteran has yet to 
be provided any notice letter that conforms to the 
aforementioned requirements.

Additional assistance is also required in obtaining evidence 
relevant to the veteran's claims.  With regard to entitlement 
to service connection for an acquired psychiatric disorder to 
include PTSD, personnel records indicate that after leaving 
Thailand, he was sent to Wright Patterson Air Force Base, 
Ohio as a patient.  A response to a request for medical 
records from the Air Force Base indicated that there were no 
inpatient records for the period of time identified.  

The Board notes, however, that inpatient psychiatric records 
are often stored separately from other medical records and in 
order to obtain them the request must specifically identify 
the requested records as psychiatric records.  The RO should 
again contact the National Personnel Records Center (NPRC) 
and make a new request for records.

With regard to an increased rating for residuals of a 
fractured left tibia, the veteran underwent a VA examination 
in March 2004.  Unfortunately, the claims file was not made 
available for review.  Indeed, no medical records were 
reviewed.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2004).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Furthermore, the examiner did not adequately address all of 
the factors that must be considered.  With the evaluation of 
musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must consider, in 
conjunction with the otherwise applicable rating criteria, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. § 4.40, 
4.45 (2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
mal-aligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59 (2004).  
For these reasons, the veteran should be scheduled for a new 
examination.  

Finally, the Board notes that a September 1999 rating 
decision denied entitlement to compensable ratings for 
postoperative residuals of a hemorrhoidectomy and nasal 
septum resection with recurrent sinusitis.  The veteran 
submitted a VA Form 9 dated in April 2000 that expressed his 
disagreement of his claims with regard to these ratings.  In 
cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran 
is entitled to a statement of the case on the issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issues on the merits, the issues are remanded to the RO for 
additional action. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
all notification required by 38 U.S.C.A. 
§ 5103 with regard to the issues 
involving entitlement to service 
connection for an acquired psychiatric 
disorder, and entitlement to an increased 
rating for residuals of a fractured left 
tibia.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  He should 
also be told to submit any relevant 
evidence in his possession that is not of 
record.

2.  The RO should contact the NPRC and 
specifically request all psychiatric 
inpatient records from Wright Patterson 
Air Force Base from June to September 
1971.  

3.  Upon completion of the action 
described above, the veteran should be 
afforded a VA orthopedic examination.  
The claims folders must be provided to 
and reviewed by the physician.  With 
regard to residuals of a fractured left 
tibia, the examination should be 
conducted in accordance to the latest 
AMIE worksheet for knee disorders and the 
findings should be reported in detail.  

4.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
issue a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

7.  The RO should furnish the appellant 
with a statement of the case addressing 
entitlement to compensable ratings for 
postoperative residuals of a 
hemorrhoidectomy and a nasal septum 
resection with recurrent sinusitis.  If, 
and only if, a timely substantive appeal 
is filed, should these issues be 
certified to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



